

117 HR 4455 IH: To amend the Child Nutrition Act of 1966 to extend certain certification periods for the special supplemental nutrition program for women, infants, and children, and for other purposes.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4455IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mrs. Hayes (for herself and Miss González-Colón) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to extend certain certification periods for the special supplemental nutrition program for women, infants, and children, and for other purposes.1.Extension of certain WIC certification periods(a)Expansion of adjunctive eligibilitySection 17(d)(2)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(2)(A)) is amended—(1)in clause (ii)—(A)in subclause (I), by inserting resides in a household (as such term is defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) that before receives; and(B)in subclause (II), by striking ; or and inserting a semicolon; (2)by amending clause (iii) to read as follows: (iii)(I)is enrolled in medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or child health assistance under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); or(II)is a member of a family in which a pregnant woman, postpartum woman, infant, or child receives such assistance;; and(3)by adding at the end the following:(iv)is enrolled as a participant in a program authorized under the Head Start Act (42 U.S.C. 9831 et seq.) or resides in a household in which one or more children is enrolled as a participant in such a Head Start program;(v)resides in a household that receives assistance under the food distribution program on Indian reservations established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)); or(vi)resides in a household that receives assistance from a nutrition assistance program funded by the consolidated block grants for Puerto Rico and the American Samoa established under section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028)..(b)Certification within one household family; certification of infantsSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786)(d)(3)(A)) is amended—(1)in clause (i), by striking clause (ii) and inserting clauses (ii) and (v); and (2)by adding at the end the following:(iv)Certification within one household familyIn the case of an individual who is a member of a household participating in the program pursuant to clauses (i), (ii), or (iii) of paragraph (2)(A) and is certified for purposes of such clauses under subparagraph (D) or (E), a local agency may extend or establish, if such an extension or establishment would promote alignment between such family members, a certification period for family members of such individual who—(I)reside in the same household; and(II)are—(aa)participants in the program; or(bb)eligible to participate in the program.(v)Certification of infantsA State shall certify for participation, without further application, an infant born to a pregnant individual who is participating in the program pursuant to clause (iii) of paragraph (2)(A).(vi)RecertificationBefore requesting new income documentation for purposes of recertifying an individual under the program, a State shall—(I)determine whether such individual is eligible for recertification under subparagraph (E); and(II)if such individual is so eligible—(aa)recertify such individual; and(bb)notify such individual of such recertification..(c)Extension of child certification periodsSection 17(d)(3)(A)(iii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)(iii)) is amended by striking 1 year and inserting 2 years.(d)Automatic eligibility for children in kinship familiesSection 17(f)(1)(C)(ix) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(f)(1)(C)(ix)) is amended by inserting a kinship family, after under the care of. 